Exhibit 10.2

 

ADOBE SYSTEMS INCORPORATED

2011 EXECUTIVE SEVERANCE PLAN

IN THE EVENT OF A CHANGE OF CONTROL

 

Adobe Systems Incorporated, a Delaware corporation (the “Company”) has adopted
this Executive Severance Plan (the “Plan”), effective as of December 13, 2011,
for the benefit of certain key employees of the Participating Company Group.

 

The Company considers it essential to the best interests of its stockholders to
take reasonable steps to retain its key management personnel. Further, the Board
of Directors of the Company (the “Board”) recognizes that the uncertainty and
questions which might arise among management in the context of a Change of
Control of the Company could result in the departure or distraction of
management personnel to the detriment of the Company and its stockholders.

 

The Board has determined, therefore, that appropriate steps should be taken to
reinforce and encourage the continued attention and dedication of its members of
management of the Company to their assigned duties without distraction in the
face of potentially disturbing circumstances arising from any possible Change of
Control of the Company.

 

The Company hereby adopts this Executive Severance Plan In the Event of a Change
of Control for the benefit of its employees who are eligible as provided in the
Plan.

 

Section 1.               Definitions.

 

1.1           “Accounting Firm” shall mean KPMG LLP or, if such firm is unable
or unwilling to perform the calculations required under this Plan, such other
national accounting firm as shall be designated by agreement between the
Participant to whom Section 3.1 applies and the Company.

 

1.2           “Actual Award” shall have the meaning in the applicable
Performance Share Program, as amended by Section 2.4 below.

 

1.3           “Base Salary” means the Participant’s annual base salary as in
effect during the last regularly scheduled payroll period immediately preceding
such Participant’s Date of Termination. Base Salary does not include any
bonuses, commissions, fringe benefits, overtime, car allowances, other irregular
payments or any other compensation except base salary.

 

1.4           “Cause” shall mean: (i) theft, dishonesty or falsification of any
employment or Participating Company Group records, (ii) improper disclosure of a
Participating Company’s material confidential or proprietary information,
(iii) any intentional act by such Participant which has a material detrimental
effect on the Participating Company Group’s reputation or business,
(iv) continued failure to perform any reasonably assigned duties, which failure
is not cured with in thirty (30) days following written notice of such failure
from the Participating Company, (v) gross misconduct or (vi) felony conviction.

 

1

--------------------------------------------------------------------------------


 

1.5           “Certification Date” shall have the meaning set forth in the
applicable Performance Share Program.

 

1.6           “Change of Control” shall mean a Change of Control of the Company
of a nature that would be required to be reported in response to Item 6(e) of
Schedule 14A of Regulation 14A promulgated under the Exchange Act, whether or
not the Company is then subject to such reporting requirement; provided,
however, that anything in this Plan to the contrary notwithstanding, a Change of
Control shall be deemed to have occurred if:

 

(a)       any individual, partnership, firm, corporation, association, trust,
unincorporated organization or other entity or person, or any syndicate or group
deemed to be a person under Section 14(d)(2) of the Exchange Act, is or becomes
the “beneficial owner” (as defined in Rule 13d-3 of the General Rules and
Regulations under the Exchange Act), directly or indirectly, of securities of
the Company representing 30% or more of the combined voting power of the
Company’s then outstanding securities entitled to vote in the election of
directors of the Company;

 

(b)       during any period of two (2) consecutive years (not including any
period prior to the Effective Date), individuals who at the beginning of such
period constituted the Board and any new directors, whose election by the Board
or nomination for election by the Company’s stockholders was approved by a vote
of at least three-fourths (3/4ths) of the directors then still in office who
either were directors at the beginning of the period or whose election or
nomination for election was previously so approved (the “Incumbent Directors”),
cease for any reason to constitute a majority thereof;

 

(c)       there occurs a reorganization, merger, consolidation or other
corporate transaction involving the Company (a “Transaction”), in each case with
respect to which the stockholders of the Company immediately prior to such
Transaction do not, immediately after the Transaction, own securities
representing more than 50% of the combined voting power of the Company, a parent
of the Company or other corporation resulting from such Transaction (counting,
for this purpose, only those securities held by the Company’s stockholders
immediately after the Transaction that were received in exchange for, or
represent their continuing ownership of, securities of the Company held by them
immediately prior to the Transaction);

 

(d)       all or substantially all of the assets of the Company are sold,
liquidated or distributed; or

 

(e)       there is a “Change of Control” or a “change in the effective control”
of the Company within the meaning of Section 280G of the Code and the
Regulations.

 

2

--------------------------------------------------------------------------------


 

1.7           “Change of Control Date” shall mean the date on which the Change
of Control occurs. Notwithstanding the first sentence of this definition, if a
Participant’s employment with the Participating Company Group terminates prior
to the Change of Control Date and it is reasonably demonstrated that such
termination (a) was at the request of the third party who has taken steps
reasonably calculated to effect the Change of Control or (b) otherwise arose in
connection with or in anticipation of the Change of Control, then “Change of
Control Date” shall mean the date immediately prior to the date of such
Participant’s termination of employment.

 

1.8           “Code” shall mean the Internal Revenue Code of 1986, as amended,
and any successor provisions thereto.

 

1.9           “Committee” means the Executive Severance Plan Administrative
Committee responsible for administering the Plan as provided in Section 4.

 

1.10         “Common Stock” shall mean the common stock of the Company.

 

1.11         “Company” means Adobe Systems Incorporated, a Delaware Corporation,
and, except in determining under Section 1.4 hereof whether or not any Change of
Control has occurred, shall include any successor to its business and/or assets.

 

1.12         “Date of Termination” means the date of a Participant’s termination
of employment with the Participating Company Group as determined in accordance
with Section 2.7.

 

1.13         “Disability” shall mean a Participant’s (a) incapacity due to
physical or mental illness which causes such Participant’s absence from the
full-time performance of his or her duties with the Participating Company Group
for six (6) consecutive months and (b) such Participant’s failure to return to
full-time performance of his or her duties for the Participating Company Group
within thirty (30) days after written Notice of Termination due to Disability is
given to a Participant. Any question as to the existence of Disability upon
which a Participant and the Participating Company Group cannot agree shall be
determined by a qualified independent physician selected by the Participant (or,
if such Participant is not able to select a physician, such selection shall be
made by any adult member of the Participant’s immediate family), and approved by
the Participating Company Group. The determination of such physician made in
writing to the Participating Company Group shall be final and conclusive for all
purposes of this Plan.

 

1.14         “Effective Date” means December 13, 2011.

 

3

--------------------------------------------------------------------------------


 

1.15         “Equity Awards” shall mean options, stock appreciation rights,
stock purchase rights, restricted stock, stock bonuses and other awards which
consist of, or relate to, equity securities of the Company, other than
Performance Awards, in each case which have been granted to a Participant under
the Equity Plans. For purposes of this Plan, Equity Awards shall also include
any shares of common stock or other securities issued pursuant to the terms of
an Equity Award.

 

1.16         “Equity Plans” shall mean the Adobe Systems Incorporated 1994
Amended Performance and Restricted Stock Plan, the Adobe Systems Incorporated
2003 Equity Incentive Plan, the Adobe Systems Incorporated 2005 Equity Incentive
Assumption Plan, and any other equity-based incentive plan or arrangement
adopted or assumed by the Company, and any future equity-based incentive plan or
arrangement adopted or assumed by the Company, but shall not include the Adobe
Systems Incorporated 1997 Employee Stock Purchase Plan or any other plan
intended to be qualified under Section 423 of the Code.

 

1.17         “ERISA” means the Employee Retirement Income Security Act of 1974,
as amended.

 

1.18         “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, and any successor provisions thereto.

 

1.19         “Good Reason” shall mean a Participant’s resignation of employment
during the Term as a result of any of the following:

 

(a)       For Group I Participants

 

(i)    A meaningful and detrimental alteration in such Participant’s position,
titles, or the nature of status and responsibilities (including reporting
responsibilities) from those in effect immediately prior to the Change of
Control Date;

 

(ii)   A reduction by the Participating Company Group in such Participant’s Base
Salary as in effect immediately prior to the Change of Control Date or as the
same may be increased from time to time thereafter or a reduction in the target
incentive opportunity percentage used to determine such Participant’s Target
Bonus below the percentage in effect immediately prior to the Change of Control
Date;

 

(iii)  The relocation of the office of the Participating Company where such
Participant is primarily employed immediately prior to the Change of Control
Date (the “COC Location”) to a location which is more than fifty (50) miles away
from the COC Location or the Participating Company’s requiring such Participant

 

4

--------------------------------------------------------------------------------


 

to be based more than fifty (50) miles away from the COC Location (except for
required travel on the Participating Company’s business to an extent
substantially consistent with the Participant’s customary business travel
obligations in the ordinary course of business prior to the Change of Control
Date);

 

(iv)  The failure by the Participating Company Group to pay or provide to such
Participant with any material item of compensation or benefits promptly when
due;

 

(v)   The failure of the Participating Company Group to obtain an agreement from
any successor to assume and agree to perform the obligations of this Plan, as
contemplated in Section 8.1 hereof or, if the business for which such
Participant’s services are principally performed is sold at any time after a
Change of Control, the failure of the Participating Company Group to obtain such
an agreement from the purchaser of such business; or

 

(vi)  A material breach by the Participating Company Group of the provisions of
this Plan.

 

(b)       For Group II Participants

 

(i)    A material reduction in such Participant’s duties or the nature or status
of responsibilities from those in effect immediately prior to the Change of
Control Date (it being presumed for purposes of this Plan that a reduction of a
Participant’s job level to a level more than one level below such Participant’s
job level immediately prior to the Change of Control Date shall constitute a
material reduction in his or her duties or nature or status of
responsibilities);

 

(ii)   A reduction by the Participating Company Group in such Participant’s Base
Salary as in effect immediately prior to the Change of Control Date or as the
same may be increased from time to time thereafter or a reduction in the target
incentive opportunity percentage used to determine such Participant’s Target
Bonus below the percentage in effect immediately prior to the Change of Control
Date;

 

(iii)  The relocation of the COC Location to a location which is more than fifty
(50) miles away from the COC Location or the Participating Company’s requiring
such Participant to be based more than fifty (50) miles away from the COC
Location (except for required travel on the Participating Company’s business to
an extent substantially consistent with the Participant’s customary business
travel obligations in the ordinary course of business prior to the Change of
Control Date);

 

5

--------------------------------------------------------------------------------


 

(iv)  The failure by the Participating Company Group to pay or provide to such
Participant with any material item of compensation or benefits promptly when
due;

 

(v)   The failure of the Participating Company Group to obtain an agreement from
any successor to assume and agree to perform the obligations of this Plan, as
contemplated in Section 8.1 hereof or, if the business for which such
Participant’s services are principally performed is sold at any time after a
Change of Control, the failure of the Participating Company Group to obtain such
an agreement from the purchaser of such business; or

 

(vi)  A material breach by the Participating Company Group of the provisions of
this Plan.

 

(c)       For Group III Participants:

 

(i)    a reduction by the Participating Company Group in either (A) such
Participant’s Base Salary or (B) the sum of such Participant’s Base Salary and
Target Bonus, each as in effect immediately prior to the Change of Control Date
or as the same may be increased from time to time thereafter, or

 

(ii)   the relocation of the COC Location to a location which is more than fifty
(50) miles away from the COC Location or the Participating Company’s requiring
such Participant to be based more than fifty (50) miles away from the COC
Location (except for required travel on the Participating Company’s business to
an extent substantially consistent with the Participant’s customary business
travel obligations in the ordinary course of business prior to the Change of
Control Date).

 

Provided, however, that an event described above shall not constitute Good
Reason unless it is communicated by such Participant to the Company in writing
within 90 days of the initial existence of such event and is not corrected by
the Company in a manner which is reasonably satisfactory to such Participant
(including full retroactive correction with respect to any monetary matter)
within 30 days of the Company’s receipt of such written notice.

 

1.20         “Group I Participant” shall mean each senior management employee of
a Participating Company who (i) is on the U.S. payroll, (ii) is not a party to
any other retention and/or severance agreement with the Participating Company
Group that is not otherwise waived in accordance with Section 2.10 and (iii) as
of the Change of Control Date is classified by the Company in its personnel
records as a Senior Vice President (or any more senior role) of the Company.

 

6

--------------------------------------------------------------------------------


 

1.21         “Group II Participant” shall mean each senior management employee
of a Participating Company who (i) is on the U.S. payroll, (ii) is not a party
to any other retention and/or severance agreement with the Participating Company
Group that is not otherwise waived in accordance with Section 2.10, and (iii) as
of the Change of Control Date is classified by the Company in its personnel
records as a Vice President (or such other position determined by the Company
prior to the Change of Control as equivalent thereto) of the Company.

 

1.22         “Group III Participant” shall mean each senior management-level
employee of a Participating Company who (i) is on the U.S. payroll, (ii) is not
a party to any other retention and/or severance agreement with the Participating
Company Group that is not otherwise waived in accordance with Section 2.10, and
(iii) as of the Change of Control Date is classified by the Company in its
personnel records as a Director or Senior Director (or such other position
determined by the Company prior to the Change of Control as equivalent thereto)
of the Company.

 

1.23         “Involuntary Termination” shall mean a Participant’s Separation
from Service as a result of either (i) a Participant’s involuntary termination
of employment with the Participating Company Group during the Term other than
for death, Disability or Cause or (ii) a Participant’s resignation of employment
with the Participating Company Group during the Term for Good Reason.

 

1.24         “Notice of Termination” means the notice specified in Section 2.7.

 

1.25         “Participating Company Group” means the Company and any present or
future United States parent and/or United States direct or indirect subsidiary
corporations of the Company that have been designated by the Board as a
“Participating Company” for purposes of this Plan (all of which along with the
Company being individually referred to as a “Participating Company” and
collectively referred to as the “Participating Company Group”).  For purposes of
this Plan, a parent or subsidiary corporation shall be defined in Sections
424(e) and 424(f) of the Code and shall include entities related to the Company
by similar ownership levels that are not corporations.

 

1.26         “Participant” shall mean each Group I Participant, each Group II
Participant and each Group III Participant; provided, however, that
notwithstanding any other provision of this Plan, an employee who is eligible
for severance benefits under the Adobe Systems Incorporated Executive Severance
Plan for Prior Participants in the Event of a Change of Control shall not be
eligible for severance benefits under this Plan.

 

1.27         “Performance Awards” shall have the meaning set forth in the
applicable Equity Plan, and shall include without limitation, awards of
performance-based restricted stock, performance-based restricted stock units,
performance-based stock options and performance-based cash awards.

 

7

--------------------------------------------------------------------------------


 

1.28         “Performance Period” shall have the meaning set forth in the
applicable Performance Share Program and underlying Equity Plan.

 

1.29         “Performance Share Program” shall mean the specific terms of
Performance Awards adopted from time to time by the Company with respect to a
specified Performance Period.

 

1.30         “Plan” means this Adobe Systems Incorporated Executive Severance
Plan In the Event of a Change of Control.

 

1.31         “Plan Administrator” means the Committee, that is, the
individual(s) selected to control and manage the operation and administration of
the Plan.

 

1.32         “Plan Year” means the calendar year and the last day of such year
is December 31.

 

1.33         “Reference Bonus” shall mean the Target Bonus applicable to a
Participant for the year in which such Participant’s Involuntary Termination
occurs.

 

1.34         “Reference Salary” shall mean the annual rate of a Participant’s
Base Salary from the Participating Company Group in effect immediately prior to
the date of such Participant’s Involuntary Termination.

 

1.35         “Regulations” shall mean the proposed, temporary and final
regulations under Section 280G of the Code or any successor provision thereto.

 

1.36         “Separation from Service” shall have the meaning set forth in
Treasury Regulation Section 1.409A-1(h), without reference to any alternative
definitions thereunder.

 

1.37         “Severance Benefits” means those benefits provided to a Participant
under this Plan on account of a Change of Control, as determined in accordance
with Section 2.2, 2.3, 2.4 and 2.5 after the execution of a release of claims as
required by Section 9.

 

1.38         “Severance Multiple” shall mean (a) with respect to Group I
Participants and Group II Participants, the sum of (i) one (1) plus (ii) one
twelfth (1 /12th) for each completed year of service with the Participating
Company Group (not in excess of six (6) years), and (b) with respect to Group
III Participants, the sum of (i) 0.5 plus (ii) one twelfth (1/12th) for each
completed year of service with the Participating Company Group (not in excess of
six (6) years).

 

8

--------------------------------------------------------------------------------


 

1.39         “Target Bonus” shall mean an amount equal to (i) a Participant’s
Base Salary multiplied by such Participant’s target incentive opportunity
percentage under the Participating Company’s Annual Incentive Plan (or any
successor plan then in effect), and (ii) target commissions.

 

1.40         “Term” shall mean the period of a Participant’s employment that
commences on the Change of Control Date and shall continue until the first
anniversary of the Change of Control Date.

 

Section 2.               Severance Benefits.  In the event of a Participant’s
Involuntary Termination, the terminated Participant shall be entitled to the
following:

 

2.1           Payment of Wages and Accrued Vacation.  The Company shall pay to
such terminated Participant within five (5) days of the date of such Involuntary
Termination the full amount of any earned but unpaid Base Salary through the
Date of Termination at the rate in effect at the time of the Notice of
Termination, plus a cash payment (calculated on the basis of such Participant’s
Reference Salary) for any unused vacation time which such Participant may have
accrued as of the Date of Termination.

 

2.2           Payment of Cash Severance.  Subject to execution of a release of
claims as described in Section 9 below, the terminated Participant will receive
the following cash benefits:

 

(a)       The Company shall pay to such terminated Participant the full amount
of any bonus that the Participant earned for the year prior to the year in which
the Involuntary Termination occurs based on actual Company and individual
performance, to the extent such bonus has not been paid prior to the Date of
Termination.  Except as otherwise provided in Sections 2.11 and 3.1 below, these
cash payments will be made in a lump sum on the 60th day following the
Participant’s Separation from Service.

 

(b)       In addition, the Company shall pay to such terminated Participant an
amount equal to the product of (a) the sum of such terminated Participant’s
Reference Salary and Reference Bonus, multiplied by (b) such terminated
Participant’s Severance Multiple.  This severance payment shall be in lieu of
any other cash severance payments which such terminated Participant is entitled
to receive under any other notice or severance pay and/or retention plan or
arrangement sponsored by any Participating Company.  Except as otherwise
provided in Sections 2.11 and 3.1 below, these cash payments will be made in a
lump sum on the 60th day following the Participant’s Separation from Service.

 

2.3           Vesting and Exercise of Equity Awards.  Subject to execution of a
release of claims as described in Section 9 below, and notwithstanding anything
to the contrary contained in an applicable Equity Award agreement, all Equity
Awards held by a terminated

 

9

--------------------------------------------------------------------------------


 

Participant shall vest in full and, in the case of stock options, shall become
fully exercisable, as of the Date of Termination, except as otherwise provided
in Sections 2.11 and 3.1 below.  Notwithstanding anything in this Plan to the
contrary, in no event shall the vesting and exercisability provisions applicable
to a terminated Participant under the terms of an Equity Award be less favorable
to such Participant than the terms and provisions of such awards in effect on
the Change of Control Date.

 

2.4           Vesting of Performance Awards.  Subject to execution of a release
of claims as described in Section 9 below, and notwithstanding anything to the
contrary contained in an applicable Performance Award agreement, and except as
otherwise provided in Sections 2.11 and 3.1 below, with respect to Performance
Awards, the Actual Award credited to the terminated Participant under the
Performance Share Program shall vest in full as of the Date of Termination.

 

Notwithstanding anything in this Plan to the contrary, in no event shall the
vesting and exercisability provisions applicable to a terminated Participant
under the terms of a Performance Awards agreement be less favorable to such
Participant than the terms and provisions of such awards in effect on the Change
of Control Date.

 

2.5           Benefits Continuation.  Subject to execution of a release of
claims as described in Section 9 below, and subject to the terminated
Participant and/or his or her eligible dependents electing continued medical
insurance coverage in accordance with the applicable provisions of state and
federal law (commonly referred to as “COBRA”), the Company shall pay the
Participant’s COBRA premiums directly to the applicable COBRA provider, as and
when due (including premiums for the Participant and his or her eligible
dependents who have elected and remain enrolled in such COBRA coverage) until
the earlier of (i) the last month in which the Participant and his or her
eligible dependents are eligible for and enrolled in such COBRA coverage (and
not otherwise covered by another employer’s group health plan that does not
impose an applicable preexisting condition exclusion) and (ii) the period of
years equal to the Participant’s Severance Multiple, measured from the
termination date (but in no event longer than the period in which the
Participant and his dependents are eligible for COBRA).  In the event the
terminated Participant becomes covered under another employer’s group health
plan (other than a plan which imposes a preexisting condition exclusion unless
the preexisting condition exclusion does not apply) or otherwise ceases to be
eligible for COBRA during the period provided in this Section 2.5, the
Participant must immediately notify the Company of such event and the Company
shall cease payment under this paragraph.

 

2.6           Other Benefit Plans.  A terminated Participant’s participation and
rights in other benefit plans as may be provided by the Participating Company
Group at the time of his/her Involuntary Termination shall be governed solely by
the terms and conditions of such plans, if any.

 

10

--------------------------------------------------------------------------------


 

2.7           Date and Notice of Termination.  Any termination of a
Participant’s employment by a Participating Company or by such Participant
during the Term shall be communicated by a notice of termination to the other
party hereto (the “Notice of Termination”).  The Notice of Termination shall
indicate the specific termination provision in this Plan relied upon and shall
set forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Participant’s employment under the provision so
indicated.  The date of a Participant’s termination of employment with the
Participating Company Group (that is, the “Date of Termination”) as used for the
specified purposes under this Plan (which Date of Termination may be different
from the date of Separation from Service) shall be determined as follows:  (i)
if employment is terminated by the Participating Company Group in an Involuntary
Termination, five (5) days after the date the Notice of Termination is provided
by the Participating Company Group, (ii) if employment is terminated by the
Participating Company Group for Cause, the later of the date specified in the
Notice of Termination or ten (10) days following the date such notice is
received by the Participant, and (iii) if the basis of a Participant’s
Involuntary Termination is such Participant’s resignation for Good Reason, the
Date of Termination shall be ten (10) days after the date such Participant’s
Notice of Termination is received by the Company.

 

2.8           No Mitigation or Offset.  A terminated Participant shall not be
required to mitigate the amount of any payment provided for in this Plan by
seeking other employment or otherwise, nor shall the amount of any payment or
benefit provided for in this Plan be reduced (except as set forth in Section 2.5
above) by any compensation earned by such a terminated Participant as the result
of employment by another employer or by retirement benefits paid by the
Participating Company Group or another employer after the Date of Termination or
otherwise.

 

2.9           Withholding.  Amounts paid to a Participant hereunder shall be
subject to all applicable federal, state and local withholding taxes.

 

2.10         Waiver of Any Other Participating Company Retention/Severance
Agreement.  A terminated Participant may elect, in his or her sole discretion,
to waive each and every prior retention and/or severance agreement entered into
between a Participating Company and such terminated Participant in order to
participate and receive the Severance Benefits provided under this Plan.  Such
waiver shall be in writing in such form as may reasonably be specified by the
Committee and shall be filed with the Company in accordance with such rules and
procedures as may be reasonably established by the Committee.

 

2.11         Application of Section 409A.  It is intended that all of the
benefits and payments provided under this Plan satisfy, to the greatest extent
possible, the exemptions from the application of Code Section 409A provided
under Treasury Regulations Sections 1.409A-1(b)(4), 1.409A-1(b)(5) and
1.409A-1(b)(9), and this Plan will be construed to the greatest extent possible
as consistent with those provisions.  To the extent not so exempt, this Plan and
the payments and benefits to be provided hereunder are intended to, and will be
construed and implemented so as to, comply in all respects with the applicable
provisions of Code Section

 

11

--------------------------------------------------------------------------------


 

409A.  For purposes of Code Section 409A (including, without limitation, for
purposes of Treasury Regulation Section 1.409A-2(b)(2)(iii)), any right to
receive any installment payments under this Plan (whether severance payments,
reimbursements or otherwise) shall be treated as a right to receive a series of
separate payments and, accordingly, each installment payment hereunder shall at
all times be considered a separate and distinct payment.  Notwithstanding any
other provision of this Plan, to the extent that (i) one or more of the payments
or benefits received or to be received by a Participant upon Separation from
Service pursuant to this Plan would constitute deferred compensation subject to
the requirements of Code Section 409A, and (ii) the Participant is a “specified
employee” within the meaning of Code Section 409A at the time of Separation from
Service, then to the extent delayed commencement of any portion of such payments
or benefits is required in order to avoid a prohibited distribution under Code
Section 409A(a)(2)(B)(i) and the related adverse taxation under Section 409A,
such payments and benefits shall not be provided to the Participant prior to the
earliest of (i) the expiration of the six-month period measured from the date of
Separation from Service, (ii) the date of the Participant’s death or (iii) such
earlier date as permitted under Section 409A without the imposition of adverse
taxation on the Participant.  Upon the first business day following the
expiration of such applicable Code Section 409A(a)(2)(B)(i) period, all payments
and benefits deferred pursuant to this paragraph shall be paid in a lump sum to
the Participant, and any remaining payments and benefits due shall be paid as
otherwise provided herein.

 

Section 3.               Limitation on Payment of Benefits.

 

3.1           Parachute Payments.  In the event that it is determined by the
Accounting Firm that any amount payable to a Participant under this Plan, alone
or when aggregated with any other amount payable or benefit provided to such
Participant pursuant to any other plan or arrangement of the Participating
Company Group, would constitute an “excess parachute payment” within the meaning
of Section 280G of the Code, then notwithstanding the other provisions of this
Plan, the amounts payable will not exceed the amount which produces the greatest
after-tax benefit to the Participant.  For purposes of the foregoing, the
greatest after-tax benefit will be determined within thirty (30) days of the
occurrence of the event giving rise to such payment to the Participant.  The
Company shall request a determination in writing by the Accounting Firm of
whether the full amount of the payments to the Participant, or a lesser amount,
will result in the greatest after-tax benefit to the Participant.  As soon as
practicable thereafter, the Accounting Firm shall determine and report to the
Company and the Participant the amount of such payments and benefits which would
produce the greatest after-tax benefit to the Participant.  For the purposes of
such determination, the Accounting Firm may rely on reasonable, good faith
interpretations concerning the application of Sections 280G and 4999 of the
Code.  The Company and the Participant shall furnish to the Accounting Firm such
information and documents as the Accounting Firm may reasonably request in order
to make their required determination.  The Company shall bear all fees and
expenses the Accounting Firm may reasonably charge in connection with its
services contemplated by this Section.  If a reduced amount of the payments will
give rise to the greatest after tax benefit, the reduction in the payments and
benefits shall occur in the following order:  (i) reduction of cash payments;
(ii) cancellation of accelerated vesting of equity awards (including Performance
Awards) other than stock options; (iii) cancellation of accelerated vesting of
stock options; and (iv) reduction of

 

12

--------------------------------------------------------------------------------


 

other benefits paid to the Participant.  Within any such category of payments
and benefits (that is, (i), (ii), (iii) or (iv)), a reduction shall occur first
with respect to amounts that are not “deferred compensation” within the meaning
of Code Section 409A and then with respect to amounts that are.  In the event
that acceleration of compensation from the Participant’s equity awards
(including Performance Awards) is to be reduced, such acceleration of vesting
shall be canceled, subject to the immediately preceding sentence, in the reverse
order of the date of grant.

 

3.2           Non-Duplication of Benefits.  Notwithstanding any other provision
in the Plan to the contrary, the benefits provided hereunder shall be in lieu of
any other severance plan and/or retention agreement benefits provided by any
Participating Company.  The Severance Benefits and other benefits provided under
this Plan shall be reduced by any severance paid or provided to a Participant by
a Participating Company under any other plan or arrangement, including any pay
in lieu of notice under WARN.

 

3.3           Indebtedness of Participant.  If a Participant is indebted to the
Participating Company Group at his or her Date of Termination, the Company
reserves the right to offset any benefits under this Plan by the amount of such
indebtedness.

 

Section 4.               Plan Administration, Amendment and Termination.

 

4.1           Plan Administrative Committee.

 

(a)       Administration by the Committee.  The Plan shall be administered by
the Committee.

 

(b)       Committee Members.  Except as otherwise provided in Section 4.1(c)
below, the “Committee” shall be composed of those individuals at the Company who
hold the titles of Vice President and General Counsel, and Vice President Human
Resources, or titles functionally equivalent thereto, and another employee of
the Company as shall be appointed by the Board.  The designation of an
individual as holding such title or position shall constitute automatic
appointment to the Committee and the resignation or other termination of
employment or change to a different position by a Committee member shall
constitute automatic resignation from the Committee.

 

(c)       Notwithstanding the foregoing, upon a Change of Control, a majority of
the Committee Members shall be comprised of persons who were members of the
Committee prior to the Change of Control or who are elected to serve as
additional Adobe Members as provided below (the “Adobe Members”).  This shall be
accomplished by retaining a majority of those persons who were Committee Members
prior to the Change of Control, regardless of whether such members’ job titles
have changed or they would otherwise be deemed to have automatically resigned
their membership on the Committee.  In the event that a majority

 

13

--------------------------------------------------------------------------------


 

of the members of the Committee prior to the Change of Control are unwilling or
unable to continue to serve as members of the Committee, the members of the
Committee shall, by majority vote, elect sufficient additional Adobe Members, so
that a majority of the Committee Members are Adobe Members.  Such additional
Adobe Members shall be persons who were employed by the Company prior to the
Change of Control.

 

(d)       The Committee Members shall not receive compensation for their
services on the Committee.  The Participating Company Group shall indemnify and
hold harmless the Committee Members from and against all liabilities, claims,
demands and costs, including reasonable attorneys’ fees and expenses of legal
proceedings, incurred by the Committee which arise as a result of membership on
the Committee.

 

4.2           Committee Powers and Responsibilities.  The Committee shall have
all powers necessary to enable it properly to carry out its duties with respect
to the complete control of the administration of the Plan.  Not in limitation,
but in amplification of the foregoing, the Committee shall have the power and
authority in its discretion to:

 

(a)       Construe the Plan to determine all questions that shall arise as to
interpretations of the Plan’s provisions, including determination of which
individuals are eligible for Severance Benefits, the amount of Severance
Benefits to which any employee may be entitled, the determination of which type
of Participant any individual is (i.e., Group I Participant, Group II
Participant or Group III Participant) and all other matters pertaining to the
Plan;

 

(b)       Adopt amendments to the Plan document which are deemed necessary or
desirable bring these documents into compliance with all applicable laws and
regulations, including but not limited to Code Section 409A and the guidance
thereunder; and

 

(c)       Establish procedures for determining who the Adobe Members of the
Committee shall be after a Change of Control and/or for electing additional
Adobe Members of the Committee pursuant to Section 4.1.  For purposes of this
Section 4.2(c), only those persons who were members of the Committee prior to
the Change of Control shall be authorized to vote.

 

4.3           Decisions of the Committee.  Decisions of the Committee made in
good faith upon any matter within the scope of its authority shall be final,
conclusive and binding upon all persons, including Participants and their legal
representatives.  Any discretion granted to the Committee shall be exercised in
accordance with such rules and policies as may be established by the Committee
from time to time.

 

4.4           Plan Amendment.  The Plan may be amended by the Committee as
provided by Section 4.2(b) and may also be amended by resolution of the Board of
Directors of the Company (i) for the purposes specified in Section 4.2(b), (ii)
to increase the amount and/or

 

14

--------------------------------------------------------------------------------


 

type of Severance Benefits provided by the Plan, and (iii) to extend the Plan
termination date as provided in Section 4.5.  Except as otherwise provided in
this Section 4.4 the Plan may not be amended prior to its termination, or, in
the event the Plan is extended as provided in this Section 4.4, the date on
which it would have terminated under Section 4.5 had it not been extended.

 

4.5           Plan Termination.  This Plan shall terminate automatically three
(3) years from the Effective Date unless extended by the Company or unless a
Change of Control shall have occurred prior thereto, in which case the Plan
shall terminate following the later of the date which is at least twelve (12)
months after the occurrence of a Change of Control or the payment of all
Severance Benefits due under the Plan.

 

Section 5.               Claims, Inquiries and Appeals.  Any application or
request for benefits, inquiries about the Plan or inquiries about payment or
future rights under the Plan must be submitted to the Plan Administrator in
writing by an individual (or his or her authorized representative) (the
“Applicant”) at the following address:

 

Adobe Systems Incorporated

Attention:  Executive Severance Plan Committee

345 Park Avenue

San Jose, CA 95110-2704

 

5.1           Denial of Claims.  The Applicant will be notified within ninety
(90) days after the claim is filed whether the claim is allowed or denied,
unless the Applicant receives written notice from the Plan Administrator before
the end of the ninety (90) day period stating that special circumstances require
an extension of the time for decision, such extension not to extend beyond the
day which is one hundred eighty (180) days after the day the claim is filed.

 

5.2           Manner and Content of Denial of Initial Claims.  If the Plan
Administrator denies a claim, it must provide to the Applicant, in writing or by
electronic communication:  (a) the specific reasons for the denial; (b) a
reference to the Plan provision upon which the denial is based; (c) a
description of any additional information or material that the Applicant must
provide in order to perfect the claim; (d) an explanation of why such additional
material or information is necessary; (e) a description of the Plan’s review
procedures and the time limits applicable to such procedures; and (f) a
statement of the Applicant’s right to bring a civil action under Section 502(a)
of ERISA following a denial on review of the initial denial.

 

5.3           Appeal of Denied Claim.  A request for review of a denied claim
must be made in writing to the Plan Administrator within sixty (60) days after
receiving notice of denial.  The decision upon review will be made within sixty
(60) days after the Plan Administrator’s receipt of a request for review, unless
special circumstances require an extension of time for processing, in which case
a decision will be rendered not later than one hundred twenty (120) days after
receipt of a request for review.  A notice of such an extension must be provided
to the Applicant within the initial sixty (60) day period and must explain the
special circumstances and provide an expected date of decision.  The Plan
Administrator will afford the Applicant an

 

15

--------------------------------------------------------------------------------


 

opportunity to review and receive, without charge, all relevant documents,
information and records and to submit issues and comments in writing to the Plan
Administrator.  The Plan Administrator will take into account all comments,
documents, records and other information submitted by the Applicant relating to
the claim regardless of whether the information was submitted or considered in
the initial benefit determination.

 

5.4           Decision on Review.  Upon completion of its review of an adverse
initial claim determination, the Plan Administrator will give the Applicant, in
writing or by electronic notification, a notice containing:  (a) its decision;
(b) the specific reasons for the decision; (c) the relevant Plan provisions on
which its decision is based; (d) a statement that the Applicant is entitled to
receive, upon request and without charge, reasonable access to, and copies of,
all documents, records and other information in the Plan’s files which is
relevant to the Applicant’s claim for benefits; (e) a statement describing the
Applicant’s right to bring an action for judicial review under Section 502(a) of
ERISA; and (f) if an internal rule, guideline, protocol or other similar
criterion was relied upon in making the adverse determination on review, a
statement that a copy of the rule, guideline, protocol or other similar
criterion will be provided without charge to the Applicant upon request.

 

5.5           Rules and Procedures.  The Plan Administrator will establish rules
and procedures, consistent with the Plan and with ERISA, as necessary and
appropriate in carrying out its responsibilities in reviewing benefit claims. 
The Plan Administrator may require an Applicant who wishes to submit additional
information in connection with an appeal from the denial of benefits to do so at
the Applicant’s own expense.

 

5.6           Calculation of Time Periods.  For purposes of the time periods
specified in this Section 5, the period of time during which a benefit
determination is required to be made begins at the time a claim is filed in
accordance with the Plan procedures without regard to whether all the
information necessary to make a decision accompanies the claim.  If a period of
time is extended due to an Applicant’s failure to submit all information
necessary, the period for making the determination will be tolled from the date
the notification is sent to the Applicant until the date the Applicant responds.

 

5.7           Exhaustion of Remedies.  No legal action for benefits under the
Plan may be brought until the Applicant (a) has submitted a written application
for benefits in accordance with this Section 5, (b) has been notified by the
Plan Administrator that the application is denied, (c) has filed a written
request for a review of the application in accordance with the appeal procedure
described in Section 5.3 above and (d) has been notified that the Plan
Administrator has denied the appeal.  Notwithstanding the foregoing, if the Plan
Administrator does not respond to a Applicant’s claim or appeal within the
relevant time limits specified in Sections 5.2 and 5.4, the Applicant may
proceed with a legal action for benefits.

 

16

--------------------------------------------------------------------------------


 

Section 6.               Legal Fees and Expenses.  The Company shall pay or
reimburse a Group I or Group II Participant for all costs and expenses
(including, without limitation, court costs and reasonable legal fees and
expenses which reflect common practice with respect to the matters involved)
incurred by such Group I Participant or Group II Participant as a result of any
bona fide claim, action or proceeding (a) arising out of such Group I
Participant’s or Group II Participant’s termination of employment during the
Term, (b) contesting, disputing or enforcing any right, benefits or obligations
under this Plan or (c) arising out of or challenging the validity, advisability
or enforceability of this Plan or any provision thereof.  The payments or
reimbursements provided for herein shall be paid by the Participating Company
Group promptly (but in no event more than five (5) business days) following
receipt of a written request for payment or reimbursement, as the case may be. 
It is intended that each installment of payments under this Section 6 is a
separate “payment” for purposes of Section 409A.  For the avoidance of doubt, it
is intended that the payments under this Section 5 satisfy, to the greatest
extent possible, the exemptions from the application of Code Section 409A
provided under Treasury Regulation 1.409A-1(b)(11).

 

Section 7.               Miscellaneous.

 

7.1           No Contract of Employment.  Nothing in this Plan shall be
construed as giving any Participant any right to be retained in the employ of
the Participating Company Group or shall affect the terms and conditions of a
Participant’s employment with the Participating Company Group prior to the
commencement of the Term.

 

7.2           ERISA Plan.  This Plan is intended to be (a) an employee welfare
plan as defined in Section 3(1) of ERISA and (b) a “top-hat” plan maintained for
the benefit of a select group of management or highly compensated employees of
the Participating Company Group.

 

7.3           Source of Payments.  All payments provided under this Plan, other
than payments made pursuant to any other Participating Company Group employee
benefit plan which provides otherwise, shall be paid in cash from the general
funds of the Participating Company Group, and no special or separate fund shall
be established, and no other segregation of assets made, to assure payment.  To
the extent that any person acquires a right to receive payments from the
Participating Company Group hereunder, such right shall be no greater than the
right of an unsecured creditor of the Participating Company Group.

 

7.4           Notice.  For the purpose of this Plan, notices and all other
communications provided for in this Plan shall be in writing and shall be deemed
to have been duly given when delivered or mailed by overnight courier or United
States registered mail, return receipt requested, postage prepaid, addressed to
the Executive Severance Plan Administrative Committee, Adobe Systems
Incorporated, 345 Park Avenue, San Jose, California 95110-2704, with a copy to
the General Counsel of the Company, or to a Participant at the address set forth
in the Participating Company Group’s payroll records or to such other address as
either party may

 

17

--------------------------------------------------------------------------------


 

have furnished to the other in writing in accordance herewith, except that
notice of change of address shall be effective only upon receipt.

 

7.5           Nonalienation of Benefits.  No benefit under the Plan may be
assigned, transferred, pledged as security for indebtedness or otherwise
encumbered by any Participant or subject to any legal process for the payment of
any claim against a Participant.

 

7.6           Validity.  The invalidity or unenforceability of any provision of
this Plan shall not affect the validity or enforceability of any other provision
of this Plan, which shall remain in full force and effect.

 

7.7           Headings.  The headings contained in this Plan are intended solely
for convenience of reference and shall not affect the rights of the parties to
this Plan.

 

7.8           Governing Law.  This Plan shall be governed by and construed in
accordance with the laws of the State of California to the extent such laws are
not preempted by ERISA.

 

Section 8.               Successors; Binding Agreement.

 

8.1           Assumption by Successor.  The Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business or assets of the Company expressly to
assume and to agree to perform the obligations under this Plan in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place; provided, however, that no such
assumption shall relieve the Company of its obligations hereunder.  As used in
this Section 8, the “Company” shall include the Company as defined in Section
1.9 and any successor to its business and/or assets which assumes and agrees to
perform the obligations arising under this Plan by operation of law or
otherwise.

 

8.2           Enforceability; Beneficiaries.  This Plan shall be binding upon
and inure to the benefit of each Participant (and such Participant’s personal
representatives and heirs) and the Company and any organization which succeeds
to substantially all of the business or assets of the Company, whether by means
of merger, consolidation, acquisition of all or substantially all of the assets
of the Company or otherwise, including, without limitation, as a result of a
Change of Control or by operation of law.  This Plan shall inure to the benefit
of and be enforceable by each Participant’ personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees and
legatees.  If a Participant should die while any amount would still be payable
hereunder if such Participant had continued to live, all such amounts, unless
otherwise provided herein, shall be paid in accordance with the terms of this
Plan to such Participant’s devisee, legatee or other designee or, if there is no
such designee, to such Participant’s estate.

 

18

--------------------------------------------------------------------------------


 

Section 9.               Release of Claims.  As a condition to the receipt of
Severance Benefits, each Participant must execute and allow to become effective
a release of claims in a form satisfactory to the Committee, with such execution
occurring not prior to the Date of Termination, and with such release effective
not later than 60 days after the Participant’s Separation from Service.  The
date on which such release becomes effective is the “Release Effective Date”. 
In no event will Severance Benefits be paid to a Participant under this Plan
prior to the Release Effective Date.  The form of release shall not cause the
Participant to waive or release any claims or rights a Participant may have to
be indemnified by the Company under applicable law or the terms of any
then-effective indemnification agreement or obligation.

 

 

 

Adobe Systems Incorporated

 

 

 

 

Dated: December 12, 2011

By:

/s/ Karen Cottle

 

Karen Cottle

 

Senior Vice President, General Counsel and Secretary

 

19

--------------------------------------------------------------------------------